Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 1 of 55

Shefali Milczarek-Desai AZ Bar #021237
Workers’ Rights Clinic

University of Arizona Rogers College of Law
1145 N. Mountain Ave.

Tucson, AZ 85719

Telephone: (520) 626-9950

Fax: (520) 626-5233

shefalimdesai@email.arizona.edu

Attorney for the Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

MARIA TOLANO; FRANCISCO JAVIER
PONCE BERNAL; JOSE DANIEL
MENDOZA; & RAQUEL HERRERA

Plaintiffs,
vs.

EL RIO BAKERY; & CARLOS
GUILLERMO VARGAS MENDOZA

 

Defendants

 

CASE NO: CV-18-00125-TUC-RM

Affidavit in Support of Motion for Default
Judgment and Request for Monetary Relief

I, Shefali Milczarek-Desai, do hereby affirm under oath that the following facts

are true and correct:

Defendant’s Failure to File Responsive Pleadings

1. Irepresent Maria Tolano (“Ms. Tolano”), Raquel Herrera (““Ms. Herrera”), Jose

Daniel Mendoza (““Mr. Mendoza”) and Francisco Javier Ponce Bernal (“Mr.
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 2 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

Bernal’’), collectively called “Plaintiffs,” in the above-referenced matter (“the
Lawsuit’).

2. El Rio Bakery (“El Rio”) is a corporation that was administratively dissolved
before this lawsuit was filed. On information and belief, El Rio ceased operations
on October 4, 2018. El Rio is not a minor or incompetent person. Nor is the
Service Members Civil Relief Act, 50 U.S.C. §3901 et. seq., applicable.

3. Carlos Guillermo Vargas Mendoza (“Mr. Vargas”) and his wife Griselda Vargas
owned El Rio, and Mr. Vargas managed El Rio and supervised the Plaintiffs’ work
during their employment. Mr. Vargas is not a minor or incompetent person. Nor,
on information and belief, is he an active member of the armed services.

Inasmuch as Plaintiffs are not in possession of his date of birth or social security
number, they are not in a position to verify that information. 50 U.S.C. §3931 !

4. On July 6, 2018, Plaintiffs, by the Federal Marshall Service, served a Summons
and Complaint on El Rio and Mr. Vargas, collectively called “Defendants,” in the
Lawsuit. Copies of the Summons, Complaint and Proof of Service have been filed

with the Court.

 

! Pursuant to 11 U.S.C. §362, the lawsuit against Mr. Vargas had been automatically
stayed based on his Petition in Chapter 13 bankruptcy in Case No. 18-bk-10932-BMW.
11 U.S.C. §362. The Petition was dismissed by Order of the Bankruptcy Court on
February 19, 2019, a copy of which is attached hereto as Exhibit A-1, allowing Plaintiffs
to proceed with the Lawsuit against Mr. Vargas as well as El Rio. 11 USC §
362(c)(2)(B).

2 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 3 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

5. On August 24, 2018, Plaintiffs, by the Federal Marshall Service, served a
Summons and First Amended Complaint” on Defendants. Copies of the
Summons, First Amended Complaint and Proof of Service have been filed with
the Court.

6. Under the Federal Rules of Civil Procedure (“the Federal Rules’) responsive
pleadings must be filed within 21 days of service of the summons and complaint.
Fed. R. Civ. P. 12(a)(1). Therefore the time to file responsive pleadings to the
Complaint and First Amended Complaint expired on July 26 and September 14,
respectively. Moreover, by Order, dated December 4, 2018, the Court extended
the time to file a responsive pleading until December 17, 2018. To date,
Defendants have not responded to the Complaint or First Amended Complaint in
any manner. Nor have Defendants sought an extension of the time to file a
responsive pleading.

7. On January 2, 2019, pursuant to Fed. R. Civ. P. Rule 55(a), the Clerk of the Court
entered default against El Rio. On March 13, 2019, the Clerk of the Court entered

a default against Mr. Vargas.

 

2 References to the “Complaint” will refer to the First Amended Complaint unless
otherwise noted. Citations to the Complaint will be noted as CPT: with the appropriate
paragraph number.

3 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 4 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

Basis for Calculating the Remedy

8. Plaintiffs, by Counsel, have requested documentation as to their wages paid and
hours worked from Defendants both orally and in writing. However, Defendants
has failed to respond to these requests.

9. As set forth in detail in the accompanying Memorandum of Law, under both
Federal and State Law, Defendants had an obligation to maintain accurate and
contemporaneous records of Plaintiffs’ wages and hours, among other things. 29
U.S.C. §211 (c), 23 A.R.S. §364(D). To date, Defendants have failed to produce
any records or otherwise assist in determining precisely how many hours Plaintiffs
worked. Where, as here, an employer fails to produce records it is legally
obligated to maintain, the burden shifts to the employer to disprove the plaintiffs
estimates as to what is owed. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680
(1946), superseded on other grounds by statute, Portal-to-Portal Act of 1947, 29
U.S.C. §§ 251-262. In the absence of any documentation from Defendant, the
calculations as to the back pay and wages owed are based on the Plaintiffs’ best
estimates.

10.29 U.S.C. § 216(b) provides for double damages for violations of 29 U.S.C. §207,
which is the requirement that employers pay non-exempt employees time and half
for hours worked in excess of 40 in a week. Therefore, the calculations for

overtime violations include double damages.

11. Arizona’s minimum wage law provides for the award of treble damages. 23 A.R.S.

4 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 5 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

§364(G). Therefore, the calculations for Defendant’s minimum wage violations

include treble damages.

12. The Complaint alleges some form of retaliation against each of the Plaintiffs.

CPT: 39-64.° Arizona law provides that:
[A]ny employer who retaliates against an employee or other person in
violation of this article shall be required to pay the employee an amount set
by the commission or a court sufficient to compensate the employee and
deter future violations, but not less than one hundred fifty dollars for each
day that the violation continued or until legal judgment is final.

23 A.R.S. §364(G). Accordingly, the calculations include $150.00 for each day
between the start of the alleged retaliation against each of the plaintiffs through
October 4, 2018, the date El Rio ceased operations.

The Amounts Owed:

Maria Tolano
13. As alleged in the Complaint, Ms. Tolano worked for Defendants from March 4,

2013, until February 18, 2018. Throughout 2017, Defendants paid Ms. Tolano

$8.50 per hour, $1.50 less than the Arizona minimum wage in 2017.

 

3 The General Counsel of the National Labor Relations Board (‘the Board”), by the
Regional Director, Region 28 (Phoenix), issued a Complaint and Notice of Hearing
alleging, among other things, that El Rio discriminated against each of the Plaintiffs in
violation of Section 8(a)(1) of the National Labor Relations Act, 29 U.S.C.
§158(a)(1)(“the Act”), because they concertedly complained about their wages and
working conditions and engaged in other protected concerted activity. The General
Counsel also alleged that El Rio discriminated against Plaintiffs, Bernal and Mendoza in
violation of Section 8(a)(4) of the Act, 29 U.S.C. §158(a)(4), because they cooperated
with the Board’s investigation. On February 28, 2018, the Board issued a Decision and
Order, a copy of which is attached hereto as Exhibit A2, finding El Rio in default and
ordering remedial relief. Plaintiffs do not seek double recovery for retaliation. In the
event relief is granted in this forum for retaliation, Plaintiffs will notify the Board of the
extent to which they have been compensated for the unfair labor practices.

5 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 6 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

As of January 8, 2018, until her discharge on February 18, 2018, Defendants paid
Ms. Tolano $9.50 per hour, $1 less than the Arizona minimum wage in 2018.
(CPT: 34-37)

14. Throughout her employment, Ms. Tolano regularly worked more than 40 hours
per week, but Defendants never paid her at time and half of her regular rate of pay
or the minimum wage for hours worked in excess of 40 in a week as required by
Federal law. 29 U.S.C. §207(a). CPT: 37-38.

15. As alleged in the Complaint, Defendants discharged Ms. Tolano on February 18,
2018, in retaliation for her complaints about minimum wage and overtime
violations. CPT: 50-51, 107-108. We have therefore calculated the remedy for
retaliation at a rate of $150 per day, from February 18, 2018, through the date that
El Rio ceased operations on October 4, 2018.

16. Based on the above, Plaintiffs have calculated* that Defendants owe Ms. Tolano

remedies including back pay and liquidated damages as set forth in the tables

below:°

 

4 All numbers are rounded to the nearest dollar.
5 The estimate of Ms. Tolano’s hours and the calculations is attached hereto as Exhibit
A3.

6 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 7 of 55

Exhibit A: Affidavit in Support of Motion for Default Judgment

FLSA Unpaid Overtime Violations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Wages and
Year Base Wages | Liquidated Damages
(Base wages x 2)
2015 $466 $932
2016 $954 $1908
2017 $1,575 $3,150
2018 $100 $200
Total: $3,095 $6,190
Arizona Minimum Wage Act Violations
Year| Base Wages | Bat Wane ns Haul
2017 $3,584 $10,752
2018 $343 $1,029
Total: $3,927 $11,781

Arizona Minimum Wage Law Retaliation Remedy

 

 

 

 

 

 

 

 

 

 

 

Last Day of Total
Work | Day El Rio Closed | Days Total
2/18/18 10/4/18 | 228 $34,200
Total Amount Owed:
Base Overtime and
Minimum Wage
pd Clamns with liquidated Retaliation
Damages Remedy
$52,171 $17,971
($6,190 + $11,781) $34,200

 

 

 

 

($1,7971 + $34,200)

Javier Ponce Bernal

17. As set forth in the Complaint, Defendants employed Mr. Bernal from January 11,
2016 to May 2018. CPT: 22. Mr. Bernal does not recall the exact date he left

Defendants’ employ. In the absence of any records from Defendants, we have

7 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 8 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

estimated that Mr. Bernal worked through the week of May 7, 2018, based upon his
best recollection.

18. During 2016, Defendants paid Mr. Bernal $7.25 per hour, $.80 less than Arizona
minimum wage of $8.05 in 2016. From January 2, 2017 to December 31, 2017,
Defendants paid Mr. Bernal $8.00 an hour, $2.00 less than the $10.00 Arizona
minimum wage in 2017. From January 1, 2018 until his last day of work in early
May 2018, Mr. Bernal was paid $9.25 per hour, $1.25 less than the $10.50 Arizona
minimum wage in 2018. CPT. 21-25.

19. Throughout his employment, Mr. Bernal regularly worked more than 40 hours per
week but Defendants never paid him time and a half of his regular rate of pay or the
minimum wage for hours worked in excess of 40 hours a week as required by
Federal law. 29 U.S.C. §207(a). CPT. 26-27.

20. As set forth in the Complaint, sometime in May, Mr. Bernal quit his employment
because Defendants drastically reduced his hours in retaliation for Mr. Bernal’s
complaints about Defendants’ wage hour violations, a reduction which Mr. Bernal
reasonably believed would continue indefinitely. Accordingly, Defendants
constructively discharged Mr. Bernal under Federal and Arizona law. CPT: 55-56.
113-115. In order to remedy the retaliation against him, Plaintiffs ask the Court to

award Mr. Bernal $150 per day.

8 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 9 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

21. Based on the above, Plaintiffs have calculated that Defendants owe Mr. Bernal
remedies including back pay and liquidated damages as set forth in the tables
below®:

FLSA Unpaid Overtime Violations

 

 

 

 

 

 

Base Wages and
Year Base Wages Liquidated Damages

(Base wages x 2)
2016 $2,351 $4,702
2017 $1,460 $2,920
2018 $79 $158
Total: $3,890 $7,780

 

 

 

 

Arizona Minimum Wage Act Minimum Wage Violation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weng Base Wages With Liquidated Damages
(base wages x 3)
2016 $2,096 $6,288
2017 $4,698 $14,094
2018 $971 $2,913
Total: $7,765 $23,295
Arizona Minimum Wage Act Retaliation Remedy
Last Day of Total
Work Day El Rio Closed _| Days Total:
5/18/18 10/4/18 139 $20,850
Total Amount Owed
Base Overtime and
All Claims Minimum Wage with Retaliation
Liquidated Damages Remedy
$51,925
($31,075 + $31,075 $20,850
$20,850) ($23,295 + $7,780) | (150 x 139 days)

 

 

 

 

 

6 The estimate of Mr. Bernal’s hours and calculations are attached hereto as Exhibit A4.

9 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 10 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

Jose Daniel Mendoza

22. As alleged in the Complaint, Mr. Mendoza worked for Defendants from December
12, 2012 until late May 2018. CPT: 28. Mr. Mendoza does not recall his exact
termination date. Therefore, we have estimated that he worked through the week of
May 28, 2018, based on his best recollection.

23. From January 2, 2017, through the first week of January 2018, the Defendants paid
Mr. Mendoza $9.50 per hour, $.50 less than Arizona minimum wage in 2017, and
$1.00 less than Arizona minimum wage in 2018. CPT: 28.

24. Throughout his employment, Mr. Mendoza regularly worked more than 40 hours
per week, but was never paid time and a half of his regular rate of pay or the
minimum wage for hours worked in excess of 40 hours a week as required by
Federal law. CPT: 29.

25. As set forth in the Complaint, sometime in May Mr. Mendoza quit his employment
because Defendants drastically reduced his hours, in retaliation for Mr. Mendoza’s
complaints about Defendants’ wage hour violations, a reduction Mr. Mendoza
reasonably believed would continue indefinitely. CPT: 61-62. Accordingly,
Defendant constructively discharged Mr. Mendoza under Federal and Arizona law.
CPT: 58-63. In order to remedy the retaliation against him, Plaintiffs ask the Court

to award Mr. Mendoza $150 per day.

10 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 11 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

26. Based on the above, Plaintiffs have calculated that Defendants owe Mr. Mendoza
remedies including back pay and liquidated damages as set forth in the tables

below’ :

FLSA Unpaid Overtime Violations

 

 

 

 

 

 

 

Base Wages with Liquidated
Year Base Wages Damages
(Base wages x 2)

2015 $889 $1,778
2016 $1,297 $2,594
2017 $840 $1,680
2018 $462 $924
Total: $3,488 $6,976

 

 

 

 

Arizona Minimum Wage Act Minimum Wage Violations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Wages and Liquidated
Year Base Wages Damages
(Base wages x 3)
2017 $1,110 $3,330
2018 $450 $1,350
Total: $1,560 $4,680
Arizona Minimum Wage Act Retaliation Remedy
Last Day of Total
Work Day El Rio Closed | Days Total
$18,450
6/3/18 10/4/18 | 123 (123_x 150)
Total Amount Owed
Base Overtime and Minimum
All Claims Wage with Liquidated Retaliation
Damages Remedy
$30,106 $11,656
($11,656 + $18,450) ($4680 + $6976) $18,450

 

 

 

 

 

 

7 The estimate of Mr. Mendoza’s hours and the calculations are attached hereto as Exhibit
AS.

li, of Es
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 12 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

Raquel Herrera

27. As alleged in the Complaint, Ms. Herrera worked for Defendants from May 8, 2017
until September 22, 2017. CPT: 31.

28. During her employment, Defendants paid her at a rate of $7.50 per hour, $2.50
less than the Arizona minimum wage. CPT: 31.

29. Throughout her employment, Ms. Herrera on occasion worked more than 40 hours
per week but was never paid time and a half of her regular rate of pay or the
minimum wage for hours worked in excess of 40 hours a week as required by
Federal law. CPT: 32-33.

30.As alleged in the Complaint, since September 22, 2017, Defendants refused to
schedule Ms. Herrera for work in retaliation for her complaints about Defendants’
Federal and State wage hour violations. CPT 39-48, 105-106.

31. Based on the above, Plaintiffs have calculated that Defendants owe Ms. Herrera
remedies including back pay and liquidated damages as set forth in the tables
below’:

FLSA Unpaid Overtime violations

 

 

 

Year Base Wages Liquidated Base Wages plus Liquidated
Damages (Base wages x 2)

2017 $205 $410

Total: $205 $410

 

 

 

 

 

 

8 The estimate of Ms. Herrera’s hours and calculations are attached hereto as Exhibit A6.

12 of 13
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 13 of 55
Exhibit A: Affidavit in Support of Motion for Default Judgment

Arizona Minimum Wage Act Minimum Wage Violations

 

 

 

 

Base wages plus liquidated
teat Buse Wages Damages (Base wages x 3)
2017 $1,972 $5,916
Total: $1,972 $5,916

 

 

 

Arizona Minimum Wage Act Retaliation Remedy
Last Day of Work | Day El Rio Closed | Total Days Total

 

 

 

 

 

 

 

 

 

 

9/22/17 10/4/18 377 $56,550.00
Total Amount Owed
All Claims Base Overtime and Minimum
Wage with Liquidated Damages | Retaliation Remedy
$62,876 $6,326
($6,326 + 56550) ($5,916 + 410) $56,550

 

 

 

 

 

Notice
By Federal Express on April 4, 2019, Plaintiffs will provide notice of this Motion for
Default Judgment and Request for Monetary Relief to Defendants’ counsel as well as
to Carlos Guillermo Vargas Mendoza. Plaintiffs also binatied a" to Counsel.
The notice included this Affidavit and attachments, the Motion for Default Judgment
and Request for Monetary Relief, the Memorandum in Support, and the Proposed

Orders.

    

/
Shefali Milczarek-Desai
Attorney for the Plaintiffs

County of Pima

State of Arizona

Subscribed and sworn (or affirmed) before me this 3 day of A P| 2019 by
Shs Lx i L Mile 2aAare (-Deser

(Name of Si ) , ,
ame of Signer Lh YW

f *
Notary Republic
GLORIA Y KLINICKI
Notary Public - Arizona 13 of 13

Pima County
My Comm. Expires Jan 5, 2021

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 14 of 55

— te litle lon hy, a
4 : oT
q .

.
| nw —e es &

7

?

Te '
nae .
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 15 of 55

EXHIBIT Al
Case 4:18-cv-00125-RM Document 31 Filed 04/04) OMPAGS AF ORES

Dated: February 19, 2019

 

Brenda Moody Whinery, Chief Bankruptcy Judg:

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF ARIZONA

IN RE: CHAPTER 13 PROCEEDINGS

CARLOS GUILLERMO VARGAS MENDOZA CASE NO.: 18-bk-10932-BMW

GRISELDA VARGAS

DEBTORS

 

ORDER DISMISSING CASE FOR FAILURE
TO CONFIRM CHAPTER 13 PLAN OF REORGANIZATION

The Trustee having notified the Bankruptcy Court, Debtors' Attorney and the Debtors of her intent to dismiss
the above-captioned case, the Court finds cause for dismissing the case pursuant to 11 U.S.C. Section 1307(c)(1)
as the Debtors have failed to provide the Trustee with:

A Stipulated Order Confirming the Chapter 13 Plan.

NOW, THEREFORE, IT IS ORDERED:

(A) This case is dismissed and the Bankruptcy Noticing Center will give notice of the dismissal to all
creditors,

(B)A motion to reinstate the case may be granted without a hearing if the Trustee approves the proposed
reinstatement order. If the Trustee does not approve the reinstatement of the case, the matter may
be set for hearing upon the Debtors' motion. The Court may set a hearing on the Debtors’ motion to
reinstate on the request of an interested party who had joined the Trustee ’s request for dism issal;

(C) Pursuant to 28 U.S.C. 586 (e)(2), the Trustee shall be paid her percentage fee from all payments

received from the Debtors;

Case 4: al bk-10932-BMW Doc 38 Filed 02/19/19 Entered 02/19/19 15:12:40 Desc
Main Document Paae 1 of 2
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 17 of 55

CASE NO.: 18-bk-10932-BMW
(D) After payment of the Trustee’s percentage fee, the Trustee will retain the Debtors’ funds pending

Court approval of the payment of administrative expenses to the Debtors' attorney. If the Debtors’
Chapter 13 Plan contains an Application for the Payment of Administrative Expenses to the Debtors'
attorney and no party filed an objection to the Application, then the Debtors' attorney may lodge an
Order approving the Application within ten days from the Court entering this Dismissal Order to file a
separate fee application;

(E) If the Court has entered a payroll deduction order of the Debtors’ wages, then such order is vacated.

 

SIGNED AND DATED ABOVE

 

Case 4:18-bk-10932-BMW Doc 38 Filed 02/19/19 Entered 02/19/19 15:12:40 Desc
Main Document Paae 2 of 2
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 18 of 55

EXHIBIT A2
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 19 of 55

NOTICE: This opinion ts subject to formal revision before publication in the
bound volumes of NLRB decisions. Readers are requested to notify the Ex-
ecutive Secretary, National Labor Relations Board, Washington, D.C.
20570, of any typographical or other formal errors so that corrections can
be included in the bound volumes.

El Rio Bakery, Inc. and Maria Teresa Tolano and
Workers’ Rights Clinic, James E. Rogers College
of Law, University of Arizona. Cases 28-CA-
216755 and 28-CA-221086

February 28, 2019
DECISION AND ORDER

BY CHAIRMAN RING AND MEMBERS KAPLAN
AND EMANUEL

The General Counsel seeks a default judgment in this
case on the ground that the Respondent has failed to file
an answer to the complaint. Upon a charge and an
amended charge filed by Maria Teresa Tolano in Case 28—
CA-216755 on March 16 and 19, 2018, respectively, and
upon a charge, amended charge, and second amended
charge filed by Workers Rights Clinic, James E. Rogers
College of Law, University of Arizona in Case 28-CA-
221086 on May 29, June 13, and July 2, 2018, respec-
tively, the General Counsel issued an Order Consolidating
Cases and Consolidated Complaint on July 25, 2018
against El Rio Bakery, Inc. (the Respondent), alleging that
it has violated Section 8(a)(4) and (1) of the Act. Alt-
hough properly served copies of the charges and the con-
solidated complaint, the Respondent failed to file an an-
swer,

On August 24, 2018, the General Counsel filed a Mo-
tion to Transfer and Continue Matter before the Board and
Default Judgment.’ On August 29, 2018, the Board issued
an Order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. The Respondent filed no response. The allega-
tions in the motion are therefore undisputed.

The National Labor Relations Board has delegated its
authority in this proceeding to a three-member panel.

Ruling on Motion for Default Judgment

Section 102.20 of the Board’s Rules and Regulations
provides that the allegations in a complaint shall be
deemed admitted if an answer is not filed within 14 days
from service of the complaint, unless good cause is shown.
In addition, the consolidated complaint affirmatively
states that an answer must be received on or before August
8, 2018, and that if no answer is filed, the Board may find,
pursuant to a Motion. for. Default Judgment, that the alle-
gations in the consolidated ( omplaint. are true. - Further,

 

motion disclose that the Region, by letter dated August 9,
2018, notified the Respondent that unless an answer was
received by August 16, 2018, a motion for default judg-
ment would be filed. No answer or request for an exten-

_ sion of time to file an answer was received by that date.

In the absence of good cause for the lack of a timely
answer, we deem the allegations in the consolidated com-
plaint to be admitted as true, and we grant the General
Counsel’s Motion for Default Judgment.

On the entire record, the Board makes the following

FINDINGS OF FACT
I, JURISDICTION

At all material times, the Respondent has been a corpo-
ration with a facility located in Tucson, Arizona, and has
been has engaged in the retail and nonretail sale of baked
goods. The nonretail business operations of the Respond-
ent are more than de minimis.

During the 12-month period ending March 16, 2018, the
Respondent, in conducting its business operations de-
scribed above, purchased and received goods valued in ex-

_cess of $50,000 at its Tucson, Arizona facility directly

from points outside the State of Arizona and from other
enterprises, including Mendez Tortilla, located within the
State of Arizona, each of which had received the goods
directly from points outside the State of Arizona.

During the same 12-month period, the Respondent pur-
chased and received at its Tucson, Arizona facility goods
valued in excess of $5000 directly from points outside the
State of Arizona and from other enterprises, including
Mendez Tortilla, located within the State of Arizona, each
of which had received the goods directly from points out-
side the State of Arizona.

During the same 12-month period, the Respondent, in
conducting its operations described above, derived gross
revenues in excess of $500,000.

We find that the Respondent is an employer engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act.

Il. ALLEGED UNFAIR LABOR PRACTICES

At all material times, the following individuals held the
positions set forth opposite their respective names and
have been supervisors of the Respondent within the mean-
ing of Section 2(11) of the Act and agents of the Respond-
ent within the meaning of Section 2(13) of the Act:

Carlos Guillermo Vargas Mendoza - Owner
Griselda Vareas — Owner. _s

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 20 of 55

2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD

The following events occurred, giving rise to these pro-
ceedings.

l(a) Between May 2017 and September 2017, the Re-
spondent’s employee Raquel Herrera Lopez (Lopez) en-
gaged in concerted activities with other employees for the
purpose of mutual aid and protection and concertedly
complained to the Respondent regarding the wages, hours,
and working conditions of the Respondent's employees by
raising concems to other employees, and to the Respond-
ent on behalf of herself and other employees, about em-
ployees not being paid minimum wage.

(b) Between September 2017 and February 2018, the
Respondent's employee Maria Teresa Tolano (Tolano)
engaged in concerted activities with other employees for
the purpose of mutual aid and protection and concertedly
complained to the Respondent regarding the wages, hours,
and working conditions of the Respondent’s employees by
raising concerns to other employees, and to the Respond-
ent on behalf of herself and other employees, about em-
ployees not being paid minimum wage.

(c) Between September 2017 and May 2018, the Re-
spondent’s employees Javier Ponce (Ponce) and Jose Dan-
iel Mendoza (Mendoza) engaged in concerted activities
with other employees for the purposes of mutual aid and
protection and concertedly complained to the Respondent

“regarding the wages, hours, and working conditions of the
Respondent’s employees by raising concerns to other em-
ployees, and to the Respondent on behalf of themselves
and other employees, about employees not being paid
minimum wage.

(d) On about September 22, 2017, the Respondent, by
Carlos Guillermo Vargas Mendoza, at the Respondent’s
facility, by referring to employees’ protected concerted
activities without disclosing how it knew of those activi-
ties, created an impression among its employees that their
protected concerted activities were under surveillance by
the Respondent.

(e) On about September 24, 2018, the Respondent dis-
charged its employee Lopez.”

(f) On about February 18, 2018, the Respondent dis-
charged its employee Tolano. ,

(g) On about February 20, 2018, the Respondent re-
quired its employee Ponce to complete a new job applica-
tion.

(h) On about February 21, 2018, the Respondent re-
quired its employee Mendoza to complete a new job ap-
plication. ;

(i) On about May 2018, the Respondent assigned em-
ployees Javier Ponce and Jose Daniel Mendoza reduced

 

2 The complaint states that the Respondent discharged “its employee
Herrera” on September 24. Because the complaint docs not otherwise

hours of work and thereby caused the discharge of Ponce
on about May 2018 and of Mendoza on about June 2018.

2(a) The Respondent engaged in the conduct described
above in paragraphs |(e) through (i) because its employ-
ees Lopez, Tolano, Ponce, and Mendoza engaged in the
conduct described above in paragraphs I(a) through (c),
respectively, and to discourage employees from engaging
in these or other concerted activities.

(b) The Respondent engaged in the conduct described
above in paragraphs 1(i) because Ponce and Mendoza co-
operated in a Board investigation in Case 283-CA-216755.

CONCLUSIONS OF LAW

By the conduct described above in paragraph 2(a), the
Respondent has been interfering with, restraining, and co-
ercing employees in the exercise of the rights guaranteed
in Section 7 of the Act in violation of Section 8(a)(1) of
the Act.

By the conduct described above in paragraph 2(b), the
Respondent has been discriminating against employees
for filing charges or giving testimony under the Act in vi-
olation of Section 8(a)(4) and (1) of the Act.

The unfair labor practices of Respondent described
above affect commerce within the meaning of Section 2(6)
and (7) of the Act.

REMEDY

Having found that the Respondent has engaged in cer-
tain unfair labor practices, we shall order it to cease and
desist and to take certain affirmative action designed to
effectuate the policies of the Act. Specifically, having
found that the Respondent violated Section 8(a)(1) by dis-
charging employees Lopez, Tolano, Ponce, and Mendoza
for engaging in protected concerted activity, and violated
Section 8(a)(4) and (1) by discharging and/or construc-
tively discharging employees Ponce and Mendoza for en-
gaging in protected concerted activities and for cooperat-
ing in a Board investigation, we shall order the Respond-
ent to reinstate these employees and make them whole for
any loss of earnings and other benefits suffered as a result
of the unlawful discrimination against them. Backpay
shall be computed in accordance with F. W. Woolworth
Co., 90 NLRB 289 (1950), with interest at the rate pre-
scribed in New Horizons, 283 NLRB 1173 (1987), com-
pounded daily as prescribed in Kentucky River Medical
Center, 356 NLRB 6 (2010).

In accordance with our decision in King Soopers, Inc.,
364 NLRB No. 93 (2016), énfd. in relevant part 859 F.3d
23 (D.C. Cir..2017), we shall also order the.Respondent to
compensate the employees for their search-for-work and

refer to an employee Herrera, we find that this allegation refers to em-
ployee Raquel'Herrera Lopez.
  

Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 21 of 55

EL RIO BAKERY, INC. 3

interim employment expenses regardless of whether those
expenses exceed interim earnings. Search-for-work and
interim employment expenses shall be calculated sepa-
rately from taxable net backpay, with interest at the rate
prescribed in New Horizons, supra, compounded daily as
prescribed in Kentucky River Medical Center, supra.’

Having found that the Respondent unlawfully reduced
the hours worked by Ponce and Mendoza, we shall order
the Respondent to make them whole for any losses suf-
fered as a result of the reduction in their hours in the man-
ner set forth in Ogle Protection Service, 183 NLRB 682
(1970), enfd. 444 F.2d 502 (6th Cir. 1971), with interest at
the rate prescribed in New Horizons, supra, compounded
daily as prescribed in Kentucky River Medical Center, su-
pra.

In addition, we shall order the Respondent to compen-
sate the named employees for any adverse tax conse-
quences of receiving a lump-sum backpay award and to
file a report with the Regional Director for Region 28 al-
locating the backpay award to the appropriate calendar
years. AdvoServ of New Jersey, Inc., 363 NLRB No. 143
(2016).

The Respondent shall also be required to remove from
its files any reference to the unlawful discharges of Lopez,
Tolano, Ponce, and Mendoza and to notify them in writing
that this has been done and that the unlawful discharges
will not be used against them in any way.

ORDER

The National Labor Relations Board orders that the Re-
spondent, El Rio Bakery, Inc., Tucson, Arizona, its offic-
ers, agents, successors, and assigns, shall

1. Cease and desist from

(a) Creating the impression that it is engaged in surveil-
lance of its employees’ protected concerted activities.

(b) Reducing its employees’ work hours, discharging,
or constructively discharging its employees because they
engage in protected concerted activities.

(c) Reducing its employees’ work hours, discharging
and/or constructively discharging, or otherwise discrimi-
nating against its employees because they cooperate in a
Board investigation.

(d) Requiring that employees complete new job appli-
cations because they engage in protected concerted activ-

( In any like or related manner interfering with, re-
straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.

 

‘> ‘The General Counsel additionally seeks a make- -whole remedy that

includes reasonable consequential. damriages’ incurred as a result of the

"s unfair labor practices. This issue, which was not.briefed,

_Would involve a change in Board law. We are not prepared at this time
tate t remedial

   
  

practice. Accordingly, we deine.

2. Take the following affirmative action necessary to
effectuate the policies of the Act.

(a) Within 14 days from the date of this Order, offer
Maria Teresa Tolano, Rebecca Herrera Lopez, Javier
Ponce, and Jose Daniel Mendoza full reinstatement to
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their
seniority or any other rights or privileges previously en-
joyed.

(b) Make Maria Teresa Tolano, Rebecca Herrera
Lopez, Javier Ponce, and Jose Daniel Mendoza whole for
any loss of earnings and other benefits suffered as a result
of the discrimination against them in the manner set forth
in the remedy section of this Decision and Order.

(c) Make Javier Ponce and Jose Daniel Mendoza whole
for any loss of earnings and other benefits suffered as a
result of the unlawful reduction of their work hours in the
manner set forth in the remedy section of this Decision and
Order.

(d) Compensate Maria Teresa Tolano, Rebecca Herrera
Lopez, Javier Ponce, and Jose Daniel Mendoza for the ad-
verse tax consequences, if any, of receiving lump-sum
backpay awards, and file with the Regional Director for
Region 28, within 21 days of the date the amount of back-
pay is fixed, either by agreement or Board order, a report
allocating the backpay awards to the appropriate calendar
years.

(e) Within 14 days from the date of this Order, remove
from its files any reference to the unlawful discharges
and/or constructive discharges, and within 3 days thereaf-
ter notify Maria Teresa Tolano, Rebecca Herrera Lopez,
Javier Ponce, and Jose Daniel Mendoza in writing that this
has been done and that their discharges and/or construc-
tive discharges will not be used against them in any way.

(f) Preserve and, within 14 days of a request, or such
additional time as the Regional Director may allow for
good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, social
security payment records, timecards, personnel records
and reports, and all other records, including an electronic
copy of such records if stored in electronic form, neces-
sary to analyze the amount of backpay due under the terms
of this Order.

(g) Within 14 days after service by the Region, post at
its facility in Tucson, Arizona, copies of the attached no-
tice marked “Appendix.’* Copies of the notice, on forms
provided by the Regional Director for Region 28, after

to order this relief at this time. Sce, ¢.g., Laborers’ International Union
of North America, Local Union'No. 91 (Council of Utility Contractors,.
Inc.), 365 NLRB No. 28, slip op: at'L fn. 2 (2017).

* If this Order is enforced:b a judgment of a United States, court of
ding rented by Order, of the National,
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 22 of 55

4 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD

being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent and maintained for
60 consecutive days in conspicuous places, including all
places where notices to employees are customarily posted.
In addition to physical posting of paper notices, notices
shall be distributed electronically, such as by email, post-
ing on an intranet or an internet site, and/or other elec-
tronic means, if the Respondent customarily communi-
cates with its employees by such means. Reasonable steps
shall be taken by the Respondent to ensure that the notices
are not altered, defaced, or covered by any other material.
If the Respondent has gone out of business or closed the
facility involved in these proceedings, the Respondent
shall duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees em-
ployed by the Respondent at any time since September 22,
2017.

(h) Within 21 days after service by the Region, file with
the Regional Director for Region 28 a sworn certification
of a responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to com-
ply.

Dated, Washington, D.C. February 28, 2019

 

 

 

John F. Ring, Chairman
Marvin E. Kaplan, Member
William J, Emanuel, Member

NATIONAL LABOR RELATIONS BOARD

APPENDIX

NOTICE TO EMPLOYEES
POSTED BY ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

The National Labor Relations Board has found that we vi-
olated Federal labor law and has ordered us to post and
obey this notice.

(SEAL)

 

" Labor Relations Board” shall read “Posted Pursuant to a Judgment of the

United States Court of Appeals Enforcing an Order of the National Labor

Relations Board.”

FEDERAL LAW GIVES YOU THE RIGHT TO

Form, join, or assist a union

Choose representatives to bargain with us on your
behalf

Act together with other employees for your bene-
fit and protection

Choose not to engage in any of these protected ac-
tivities.

WE WILL NOT create the impression that we are engaged
in surveillance of your protected concerted activities.

WE WILL NOT reduce the work hours, discharge, or con-
structively discharge any employee for engaging in pro-
tected concerted activities.

WE WILL NOT reduce the work hours, discharge, or con-
structively discharge, or otherwise discriminate against
any of you for cooperating in a National Labor Relations
Board investigation or for filing a charge with the National
Labor Relations Board.

WE WILL NOT require you to complete a new job appli-
cation because you engage in protected concerted activity.

WE WILL NOT in any like or related manner interfere
with, restrain, or coerce you in the exercise of the rights
listed above.

WE WILL, within 14 days from the date of the Board’s
Order, offer Maria Teresa Tolano, Rebecca Herrera
Lopez, Javier Ponce, and Jose Daniel Mendoza full rein-
statement to their former jobs or, if those jobs no longer
exist, to substantially equivalent positions, without preju-
dice to their seniority or any other rights or privileges pre-
viously enjoyed.

WE WILL make Maria Teresa Tolano, Rebecca Herrera
Lopez, Javier Ponce, and Jose Daniel Mendoza whole for
any loss of earnings and other benefits suffered as a result
of the discrimination against them, less any net interim
earnings, plus interest, and WE WILL also make those em-
ployees whole for reasonable search-for-work and interim
employment expenses, plus interest.

WE WILL make Javier Ponce and Jose Daniel Mendoza
whole for any loss of earnings and other benefits suffered
as a result of our unlawful reduction in their hours of work,
plus interest.

WE WILL compensate Maria Teresa Tolano, Rebecca
Herrera Lopez, Javier Ponce, and Jose Danie] Mendoza
for the adverse tax consequences, if any, of receiving
lump-sum backpay awards, and WE WILL file with the Re-
gional Director for Region 28, within 21 days of the. date
the amount of backpay is fixed, either by agreement or
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 23 of 55

EL RIO BAKERY, INC. 5

Board order, a report allocating the backpay awards to the
appropriate calendar years.

WE WILL, within 14 days from the date of the Board’s
Order, remove from our files any reference to the unlawful
discharges and/or constructive discharges of Maria Teresa
Tolano, Rebecca Herrera Lopez, Javier Ponce, and Jose
Daniel Mendoza, and WE WILL, within 3 days thereafter,
notify each of them in writing that this has been done and
that the discharges and/or constructive discharges will not
be used against them in any way.

EL Rio BAKERY, INC.

The Board’s decision can be found at
www.nlrb.gov/case/28-CA-216755 or by using the QR

 

code below. Alternatively, you can obtain a copy of the
decision from the Executive Secretary, National Labor
Relations Board, 1015 Half Street, S.E., Washington, D.C.
20570, or by calling (202) 273-1940,

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 24 of 55

EXHIBIT A3
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 25 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maria Tolano Hours 2015
Date Hours Hours w/o OT OT Hours
Worked
7/6/2015 40 40 0
7/13/2015 42 40 2
7/20/2015 44 40 4
7/27/2015 44 40 4
8/3/2015 44 40 4
8/10/2015 43 40 3
8/17/2015 44 40 4
8/24/2015 40 40 0
8/31/2015 42 40 2
9/7/2015 44 40 4
9/14/2015 44 40 4
9/21/2015 44 40 4
9/28/2015 44 40 4
10/5/2015 44 40 4
10/12/2015 44 40
10/19/2015 43 40
10/26/2015 44 40
11/2/2015 50 40 10
11/9/2015 43 40 3
11/16/2015 44 40 4
11/23/2015 44 40 4
11/30/2015 40 40 0
12/7/2015 46 40 6

 

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 26 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

12/14/2015 51 40 11
12/21/2015 53 40 13
12/28/2015 48 40 8
Total (Hours) | 1153 1040 113
Minimum Wage $8.05

Actual Hourly Wage $8.25

 

Total Unpaid Minimum Wage

 

 

No Minimum wage liability

 

 

 

 

 

Overtime

Actual rate paid for hours over 40 $8.25

Total Actual payment for hours over 40 | $8.25 X 113 = $932
Overtime rate $12.37

 

Total pay with overtime premium rate

$12.37 X 113 =$1,398

 

Total unpaid overtime

$1398 — $932 = $466

 

 

Total Unpaid Wages 2015

$466

 

 

Total Unpaid Wages with Liquidated
Damages

 

 

$466 X 2 =$932

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 27 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maria Tolano Hours 2016
Date Hours Worked | Hours w/o OT Hours
OT

1/4/2016 44 40 4
1/11/2016 45 40 5
1/18/2016 48 40 8
1/25/2016 38 38 0
2/1/2016 44 40 4
2/8/2016 44 40 4
2/15/2016 44 40 4
2/22/2016 4] 40
2/29/2016 4] 40 1
3/7/2016 44 40 4
3/14/2016 44 40 4
3/21/2016 46 40 6
3/28/2016 43 40 3
4/4/2016 44 40 4
4/11/2016 40 40 0
4/18/2016 44 40 4
4/25/2016 44 40 4
5/2/2016 44 40 4
5/9/2016 46 40 6
5/16/2016 43 40 3
5/23/2016 44 40 4
5/30/2016 44 40 4
6/6/2016 44 40 4

 

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 28 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/13/2016 44 40 4
6/20/2016 44 40 4
6/27/2016 44 40 4
7/4/2016 45 40 5
7/11/2016 48 40 8
7/18/2016 43 40 3
7/25/2016 as 40 4
8/1/2016 38 38 0
8/8/2016 36 36 0
8/15/2016 39 39 0
8/22/2016 44 40 4
8/29/2016 44 40 a
9/5/2016 44 40 4
9/12/2016 46 40 6
9/19/2016 44 40 4
9/26/2016 44 40 4
10/3/2016 42 40 2
10/10/2016 44 40 4
10/17/2016 44 40 4
10/24/2016 44 40 4
10/31/2016 aa 40 4
11/7/2016 45 40 5
11/14/2016 44 40 4
11/21/2016 44 40 4
11/28/2016 46 40 6
12/5/2016 50 40 10
12/12/2016 53 40 13
12/19/2016 58 40 18
12/26/2016 46 40 6
Total (Hours) | 2298 2071 eat

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19

Maria Tolano: Hours and Calculations

Page 29 of 55

 

 

 

 

 

 

 

 

 

Dates Total Hours Regular Hours OT Hours
1/4 - 5/30 959 878 81

6/6 — 12/26 1339 1193 146
Minimum Wage $8.05

 

Actual Hourly Wage

$8.25 for 959 hours + $8.50 for 1339
hours

 

Total Unpaid Minimum Wage

No minimum wage violation

 

 

Overtime

 

Actual rate paid for hours over 40

$8.25 for 81 hours ; $8.50 for 146 hours

 

Total Actual payment for hours over 40

($8.25 X 81) + ($8.50 X 146) = $1,909

 

Overtime rate

$12.37 for 81 hours; 12.75 for 146 hours

 

Total pay with overtime premium rate

(12.37 X 81) + (12.75 X 146) = $2863

 

Total unpaid overtime

 

 

$2863 - $1909 = $954

 

 

Total Unpaid Wages 2016

 

 

$954

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 30 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maria Tolano Hours 2017
Date Hours Hours w/o OT Hours
. Worked OT
1/2/2017 45 40 5
1/9/2017 52 40 12
1/16/2017 50 40 10
1/23/2017 48 40 8
1/30/2017 44 40 4
2/6/2017 44 40 4
2/13/2017 48 40 8
2/20/2017 52 40 12
2/27/2017 51 40 11
3/6/2017 48 40 8
3/13/2017 44 40 4
3/20/2017 42 40 2
3/27/2017 43 40 3
4/3/2017 40 40 0
4/10/2017 4] 40 1
4/17/2017 38 38 0
4/24/2017 36 36 0
5/1/2017 48 40 8
5/8/2017 42 40 2
5/15/2017 44 40 4
5/22/2017 46 40 6
5/29/2017 44 40 4
6/5/2017 44 40 4

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 31 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6/12/2017 45 40 5
6/19/2017 43 40 3
6/26/2017 44 40 4
7/3/2017 44 40 4
7/10/2017 45 40 5
7/17/2017 48 40 8
7/24/2017 42 40 2
7/31/2017 44 40 4
8/7/2017 44 40 4
8/14/2017 44 40 4
8/21/2017 48 40 8
8/28/2017 51 40 11
9/4/2017 52 40 12
9/11/2017 48 40 8
9/18/2017 47 40 7
9/25/2017 50 40 10
10/2/2017 42 40 2
10/9/2017 49 40 9
10/16/2017 47 40 7
10/23/2017 48 40 8
10/30/2017 47 40 7
11/6/2017 48 40 8
11/13/2017 49 40 9
11/20/2017 45 40 5
11/27/2017 48 40 8
12/4/2017 48 40 8
12/11/2017 45 40 5
12/18/2017 51 40 11
12/25/2017 49 40 9
Total (Hours) | 2,389 2,074 315

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 32 of 55

Maria Tolano: Hours and Calculations

 

Minimum Wage

$10.00

 

Actual Hourly Wage

$8.50

 

Total Pay at minimum wage

$10 X 2389 = $23,890

 

Total actually paid

$8.50 X 2389 = $20,306

 

Total Unpaid Minimum Wage

$23,890-$20,306 =$3,584

 

 

 

 

Overtime
Actual rate paid for hours over 40 $8.50
Unpaid portion of overtime rate $5

 

Total Unpaid Overtime

$5 X 315 (hours) =$1,575

 

 

Total Unpaid Wages 2017

$3,584 + $1575 = $5159

 

Total unpaid min wage with liquidated
damages

$3,584 X 3 = 10,752

 

Total unpaid overtime with liquidated
damages

$1575 X 2 = $3,150

 

Total unpaid wages with liquidated
damages

 

 

$10,752 + $3,150 = $13,902

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 33 of 55

Maria Tolano: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maria Tolano Hours 2018
Date Hours Hours OT Hours
Worked | w/o OT
1/1/2018 | 45 40 5
1/8/2018 | 40 40 0
1/15/2018 | 41 40 ]
1/22/2018 | 44 40 4
1/29/2018 | 43 40 3
2/5/2018 | 43 40 3
2/12/2018 | 43 40 3
2/19/2018 | 0 0 0
Total 299 280 19
(Hours)
Hourly $8.50/hr | 1/1 -1/7
Wages
$9.50/hr | 1/8 - 2/19

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 34 of 55

Maria Tolano: Hours and Calculations

 

Minimum Wage

$10.50

 

Actual Hourly Wage

$8.50 for 40 hours; $9.50 for 240 hours

 

Total pay at minimum wage

$10.50 X 299 = $3,139

 

Total actually paid

($8.50 X 45) + ($9.50 X 254) = $2795

 

Total Unpaid Minimum Wage

$3,138 - $2795 = $343

 

Overtime

 

Unpaid -portion of overtime rate

$5.25

 

Total unpaid overtime

19 X $5.25 =$100

 

Total Unpaid Wages 2018

$100 + $ 343= $443

 

Total unpaid min wage with liquidated
damages

$343 X 3 = $1,029

 

Total unpaid overtime with liquidated
damages

$100 X 2 = $200

 

Total unpaid wages with liquidated
damages

 

 

$1,029 + $200 = $1,229

 

 

10
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 35 of 55

EXHIBIT A4
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 36 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Javier Bernal Hours 2016
Date Hours Worked Hours | OT Hours

w/o

OT
1/4/2016 0 0 0
1/11/2016 36 36 0
1/18/2016 46 40 6
1/25/2016 50 40 10
2/1/2016 52 40 12
2/8/2016 54 40 14
2/15/2016 50 40 10
2/22/2016 48 40 8
2/29/2016 49 40 9
3/7/2016 54 40 14
3/14/2016 48 40 8
3/21/2016 50 40 10
3/28/2016 46 40 6
4/4/2016 54 40 14
4/11/2016 46 40 6
4/18/2016 49 40 9
4/25/2016 54 40 14
5/2/2016 52 40 12
5/9/2016 50 40 10
5/16/2016 54 40 14
5/23/2016 48 40 8
5/30/2016 54 40 14
6/6/2016 48 40 8
6/13/2016 50 40 10
6/20/2016 53 40 13
6/27/2016 47 40 7
7/4/2016 51 40 11
7/11/2016 54 40 14
7/18/2016 48 40 8
7/25/2016 52 40 12
8/1/2016 50 40 10
8/8/2016 48 40 8

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 37 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/15/2016 54 40 14
8/22/2016 52 40 12
8/29/2016 54 40 14
9/5/2016 50 40 10
9/12/2016 48 40 8
9/19/2016 52 40 12
9/26/2016 53 40 13
10/3/2016 48 40 8
10/10/2016 | 54 40 14
10/17/2016 | 52 40 12
10/24/2016 | 50 40 10
10/31/2016 | 50 40 10
11/7/2016 48 40 8
11/14/2016 | 51 40 11
11/21/2016 | 54 40 14
11/28/2016 | 58 40 18
12/5/2016 60 40 20
12/12/2016 | 63 40 23
12/19/2016 | 62 40 22
12/26/2016 | 62 40 22
Total 2620 2,036 | 584
(Hours)

Minimum Wage $8.05
Actual hourly wage $7.25

 

Total pay at minimum wage

$8.05 X 2620 hours=$21,091

 

 

 

Total actually paid $7.25 X 2620 hours=$18,995
Total unpaid minimum wage $21,091-$18,995= $2,096
Overtime

 

Unpaid portion of overtime rate

$4.025

 

Total unpaid overtime

$4.025 x 584 overtime hours=2,351

 

 

Total Unpaid Wages 2016 $2,351 +$2,096= $4,447
Unpaid minimum wage with liquidated $2096 X 3 = $6288
damages

 

Unpaid Overtime with Liquidated
Damages

$2,351 X 2 = $4,702

 

Total unpaid wages with liquidated
damages

 

 

$6,288 + $4,702 = $10,990

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 38 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Javier Bernal Hours 2017
Date Hours | Hours w/o OT
Worked | OT Hours
1/2/2017 56 40 16
1/9/2017 54 40 14
1/16/2017 58 40 18
1/23/2017 53 40 13
1/30/2017 50 40 10
2/6/2017 52 40 12
2/13/2017 48 40 8
2/20/2017 52 40 12
2/27/2017 49 40 9
3/6/2017 52 40 12
3/13/2017 48 40 8
3/20/2017 53 40 13
3/27/2017 54 40 14
4/3/2017 50 40 10
4/10/2017 53 40 13
4/17/2017 52 40 12
4/24/2017 50 40 10
5/1/2017 48 40 8
5/8/2017 46 40 6
5/15/2017 43 40 3
5/22/2017 41 40 l
5/29/2017 40 40 0
6/5/2017 43 40 3
6/12/2017 41 40 1
6/19/2017 40 40 0
6/26/2017 38 38 0
7/3/2017 40 40 0
7/10/2017 42 40 2
7/17/2017 43 40 3
7/24/2017 40 40 0
7/31/2017 42 40 2
8/7/2017 44 40 4

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 39 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/7/2017 44 40 4
8/14/2017 40 40 0
8/21/2017 38 38 0
8/28/2017 40 40 0
9/4/2017 47 40 7
9/11/2017 46 40 6
9/18/2017 48 40 8
9/25/2017 47 40 7
10/2/2017 42 40 2
10/9/2017 45.8 40 5.8
10/16/2017 42.58 40 2.58
10/23/2017 36.92 36.92 0
10/30/2017 38 38 0
11/6/2017 47.25 40 7.25
11/13/2017 47.25 40 1.25
11/20/2017 38 38 0
11/27/2017 40 40 0
12/4/2017 37 37 0
12/11/2017 36 36 0
12/18/2017 35 35 0
12/25/2017 42 49 2
Total Hours 2,349 2,056 292

 

 

 

 

 

Minimum Wage $10.00

Actual Hourly Wage $8.00

Total pay at Minimum Wage $10.00 X 2349 hours = $23,490
Total actually paid $8 X 2,349 hours= $18,792

 

Total unpaid minimum wage

$23,490-18,792= $4,698

 

 

 

 

 

 

Overtime

Unpaid Premium Overtime Rate $5

Unpaid Overtime $5 X 292 overtime hours= $1,460
Total unpaid wages 2017 $1,460 +$4,698=$6,158

 

Unpaid min wage with liquidated damages

$4,698 X 3 = $14,094

 

Unpaid overtime with liquidated damages

$1,460 X 2 = $2,920

 

Total unpaid wages and liquidated
damages

 

 

$14,094 + $2,920 = $17,014

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 40 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Javier Bernal Hours 2018
Date Hours Hours OT Hours
Worked | w/o OT
1/1/2018 45 40 5
1/8/2018 47 40 7
1/15/2018 | 41 40 ]
1/22/2018 | 38 38 0
1/29/2018 | 36 36 0
2/5/2018 28 28 0
2/12/2018 | 39 39 0
2/19/2018 | 42 40 2
2/26/2018 | 40 40
3/5/2018 40 40
3/12/2018 | 40 40
3/19/2018 | 40 40
3/26/2018 | 40 40
4/2/2018 40 40
4/9/2018 40 40
4/16/2018 | 40 40
4/23/2018 | 40 40
4/30/2018 | 40 40
5/7/2018 16 16
Total . 732 ALD 15
(Hours)
1/1 - 1/7 45 40
1/8 - 5/7/18 | 687 677 10
Minimum Wage $10.50
Actual Hourly Wage $8.00 (45 hours) $9.25 (687 hours)
Total Pay Required hours up to 40 $10.50 X 732 = $7,686
Total Actually Paid $8.00 X 45 + $9.25 X 687 =$6,715
Total Unpaid Minimum Wage $7,686 -$6,715 = $971
Overtime
Unpaid premium overtime rate $5.25
Unpaid overtime $5.25 X 15 overtime hours = $79

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 41 of 55

Francisco Javier Ponce Bernal: Hours & Calculations

 

Total Unpaid Wages 2018 $79 + $971 = $1,050

 

Unpaid min wage with liquidated damages | $971 X 3 = $2,913

 

Unpaid overtime with liquidated damages | $79 X 2 = $158

 

All unpaid wages and liquidated damages | $158 + $ 2,913 = $3,071

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 42 of 55

EXHIBIT A5
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 43 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jose Daniel Mendoza Hours
2015
Date Hours Hours w/o OT Hours
Worked OT
7/6/2015 43 40 3
7/13/2015 42 40 2
7/20/2015 44 40 4
7/27/2015 43 40 5
8/3/2015 45 40 5
8/10/2015 45 40 5
8/17/2015 48 40 8
8/24/2015 43 40 3
8/31/2015 45 40 5
9/7/2015 45 40 5
9/14/2015 43 40 3
9/21/2015 48 40 8
9/28/2015 47 40 7
10/5/2015 46 40 6
10/12/2015 47 40 7
10/19/2015 46 40 6
10/26/2015 49 40 9
11/2/2015 53 40 13
11/9/2015 44 40 4
11/16/2015 43 40 3
11/23/2015 48 40 8
11/30/2015 48 40 8
12/7/2015 49 40 9
12/14/2015 50 40 10
12/21/2015 63 40 23
12/28/2015 60 40 20
Total (Hours) | 1227 1040 187

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 44 of 55

Jose Daniel Mendoza: Hours and Calculations

 

Minimum Wage

$8.05

 

Actual hourly wage

$9.50

 

Total unpaid minimum wage

No minimum Wage Violation

 

 

Overtime

 

Actual rate paid for hours over 40

$9.50

 

Total Actual payment without overtime
premium

$9.50 X 187 hours = $1776

 

Overtime rate

$14.25

 

Total pay with overtime premium rate

$14.25 X 187 hours = $2,665

 

Total unpaid overtime

$2,665 - $1776 = $889

 

 

Total Unpaid Wages 2015

$889

 

 

Unpaid overtime and liquidated damages

 

$889 X 2 = $1,778

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 45 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jose Mendoza Hours 2016
Date Hours Hours w/o OT Hours
Worked OT
1/4/2016 59 40 19
1/11/2016 44 40 4
1/18/2016 45 40 5
1/25/2016 45 40 5
2/1/2016 43 40 3
2/8/2016 44 40 4
2/15/2016 47 40 7
2/22/2016 46 40 6
2/29/2016 45 40 3
3/7/2016 45 40 5
3/14/2016 45 40 5
3/21/2016 45 40 5
3/28/2016 43 40 3
4/4/2016 45 40 5
4/11/2016 44 40 4
4/18/2016 40 40 0
4/25/2016 42 40 2
5/2/2016 42 40 2
5/9/2016 45 40 5
5/16/2016 45 40 5
5/23/2016 44 40 4
5/30/2016 43 40 3
6/6/2016 44 40 4
6/13/2016 46 40 6
6/20/2016 48 40 8
6/27/2016 47 40 7
7/4/2016 44 40 4
7/11/2016 40 40 0
7/18/2016 40 40 0
7/25/2016 39 39 0

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 46 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/1/2016 38 38 0
8/8/2016 40 40 0
8/15/2016 40 40 0
8/22/2016 40 40 0
8/29/2016 46 40 6
9/5/2016 45 40 5
9/12/2016 45 40 5
9/19/2016 43 40 3
9/26/2016 46 40 6
10/3/2016 48 40 8
10/10/2016 48 40 8
10/17/2016 47 40 7
10/24/2016 40 40 0
10/31/2016 48 40 8
11/7/2016 44 40 4
11/14/2016 46 40 6
11/21/2016 45 40 5
11/28/2016 49 40 9
12/5/2016 48 40 8
12/12/2016 47 40 7
12/19/2016 63 40 23
12/26/2016 60 40 20
Total (Hours) | 2350 2077 273

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 47 of 55

Jose Daniel Mendoza: Hours and Calculations

 

Minimum Wage

$8.05

 

Actual Hourly Wage

$9.50

 

Total Unpaid Minimum Wage

No minimum wage violation

 

 

 

 

 

Overtime

Actual rate paid for hours over 40 $9.50

Total actual payment for hours over 40 ‘| $9.50 X 273= $2,593
Overtime rate $14.25

 

Total pay with overtime rate

$14.25 X 273 = $3,890

 

 

Total Unpaid Wages 2016

$1,297 (3890-2593)

 

Total unpaid wages with liquidated

 

 

Unpaid OT $1297 X 2 = $2594

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 48 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jose Mendoza Hours 2017
Date Hours Hours w/o | OT Hours
Worked OT
1/2/2017 50 40 10
1/9/2017 45 40 5
1/16/2017 43 40 3
1/23/2017 44 40 4
1/30/2017 45 40 5
2/6/2017 43 40 3
2/13/2017 ‘| 48 40 8
2/20/2017 44 40 4
2/27/2017 44 40 4
3/6/2017 43 40 3
3/13/2017 49 40 9
3/20/2017 45 40 5
3/27/2017 46 40 6
4/3/2017 40 40 0
4/10/2017 43 40 3
4/17/2017 42 40 2
4/24/2017 39 39 0
5/1/2017 38 38 0
5/8/2017 32 32 0
5/15/2017 40 40 0
5/22/2017 40 40 0
5/29/2017 43 40 3
6/5/2017 44 40 4
6/12/2017 45 40 5
6/19/2017 45 40 5
6/26/2017 46 40 6
7/3/2017 40 40 0
7/10/2017 45 40 a
7/17/2017 46 40 6

 

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 49 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7/24/2017 48 40 8
7/31/2017 43 40 3
8/7/2017 45 40 5
8/14/2017 38 38 0
8/21/2017 36 36 0
8/28/2017 41 40 l
9/4/2017 39 39 0
9/11/2017 40 40 0
9/18/2017 43 40 3
9/25/2017 40 40 0
10/2/2017 36 36 0
10/9/2017 40 40 0
10/16/2017 | 42 40 2
10/23/2017 | 40 40 0
10/30/2017 | 45 40 5
11/6/2017 40 40 0
11/13/2017 | 38 38 0
11/20/2017 | 36 36 0
11/27/2017 | 40 40 0
12/4/2017 45 40 5
12/11/2017 | 43 40 3
12/18/2017 | 55 40 15
12/25/2017 | 50 40 10
Total 2220 2052 168

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 50 of 55

Jose Daniel Mendoza: Hours and Calculations

 

Minimum Wage

$10.00

 

Actual Hourly Wage

$9.50

 

Total pay at minimum wage

$10.00 X 2,220 hours = $22,200

 

Total actually paid

$9.50 X 2,220 = $21,090

 

Total Unpaid Minimum Wage

$22,200 — $21,090 = $1,110

 

 

 

 

 

 

 

Overtime
Actual rate paid for hours over 40 $9.50
Unpaid portion of overtime rate $5

 

Total unpaid overtime

$5 X 168 hours = $840

 

 

Total Unpaid Wages 2017

$1,110 + 840 = $1,950

 

Unpaid minimum wage and liquidated
damages

$1,110 X 3 =$3,330

 

Unpaid overtime and liquidated damages

2X 840 = $1,680

 

 

Unpaid Wages with Liquidated damages

 

$1,680+$3,330 = $5010

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 51 of 55

Jose Daniel Mendoza: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Jose Mendoza Hours 2018
Date Hours Worked | Hours w/o

OT
1/1/2018 56 40 16
1/8/2018 36 36 0
1/15/2018 35 35 0
1/22/2018 24 24 0
1/29/2018 42 40 2
2/5/2018 28 28 0
2/12/2018 38 38 0
2/19/2018 36 36 0
2/26/2018 47 40 7
3/5/2018 47 40 7
3/12/2018 47 40 7
3/19/2018 47 40 7
3/26/2018 47 40 7
4/2/2018 47 40 7
4/9/2018 47 40 7
4/16/2018 47 40 7
4/23/2018 47 40 7
4/30/2018 47 40 7
5/7/2018 20 20 0
5/14/2018 20 20 0
5/21/2018 20 20 0
5/28/2018 20 20 0
Total 845 757 88
1/1-1/7 | 56 40 16
1/8 - 5/28 | 789 717 72

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 52 of 55

Jose Daniel Mendoza: Hours and Calculations

 

Minimum Wage

$10.50

 

Actual hourly wage

$9.50 (56 hours) $10 (789 hours)

 

Total pay at minimum wage

$10.50 X 845 = $8, 872

 

Total actually paid

$9.50 X 56 + 10 X 789 = $8422

 

Total unpaid Minimum Wage

$8,872 - $8,422 = $450

 

 

Overtime

 

Actual rate paid for hours

$9.50 (16 hours); $10 (72 hours)

 

Unpaid portion of Overtime rate

3.25

 

Total unpaid overtime

88 hours X 5.25 = $462

 

 

Total Unpaid Wages 2018

$462+ $450 = $912

 

Unpaid min wage with liquidate damages

$450 X 3 = $1,350

 

Unpaid overtime with liquidated damages

$462 X2 = $924

 

All unpaid wages with liquidated damages

 

 

$924 + $1350 = $2,274

 

 

10
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 53 of 55

EXHIBIT A6
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 54 of 55

Raquel Herrera: Hours and Calculations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Raquel Herrera Hours 2017
Date Hours Hours w/o | OT Hours
Worked OT
5/8/2017 37 37 0
5/15/2017 34 34 0
5/22/2017 38 38 0
5/29/2017 40 40 0
6/5/2017 36 36 0
6/12/2017 30 30 0
6/19/2017 34 34 0
6/26/2017 37 37 0
7/3/2017 39 39 0
7/10/2017 37 37 0
7/17/2017 31 3] 0
7/24/2017 40 40 0
7/31/2017 36 36 0
8/7/2017 44 40 4
8/14/2017 47 40 7
8/21/2017 56 40 16
8/28/2017 40 40 0
9/4/2017 46 40 6
9/11/2017 48 40 8
9/18/2017 39 39 0
Total (Hours) | 789 748 41
Hourly Wages | $7.50/hr

 

 

 

 

 
Case 4:18-cv-00125-RM Document 31 Filed 04/04/19 Page 55 of 55

Raquel Herrera: Hours and Calculations

 

Minimum Wage

$10.00

 

Actual hourly wage

$7.50

 

Total pay at minimum

$10 X 789 = $7,890

 

Total actually paid

$7.50 X 789 = $5,918

 

Total Unpaid Minimum Wage

$7,890 -$5,918 = $1,972

 

 

 

 

 

Overtime

Actual rate paid for hours over 40 $7.50

Unpaid portion of overtime rate $5

Total unpaid overtime $5 X 41 = $205

 

 

Total Unpaid Wages 2017

$205 + $1972 = $2177

 

Total unpaid min wage and liquidated
damages

$1972 X 3 = $5916

 

Unpaid overtime and liquidated
Damages

$205 X 2 = $410

 

Total unpaid wages and liquidated
damages

 

 

$5,916 + $410 = $6,326

 

 
